DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed August 6, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. In the interest of expedited prosecution, an attempt was made to locate the references that were cited, and to the extent apparent matching references were found, they have been cited with this action on the attached PTO-892.


Claim Objections
Claim 1 and therefore claims 2-13 which depend therefrom, are objected to because of the following informalities:  in claim 1, line 7 is recited “vector representation,” but this should be recited “vector representations,” and in claim 1, line 8 is recited “a natural language record,” but should be recited “the natural language record.”  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  in claim 20, line 8 is recited “a natural language record,” but should be recited “the natural language record.”  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: lines 2-3 recite “natural language record,” but should be recite “the natural language record.” Appropriate correction is required.
Claim 15, and therefore claim 16 which depends therefrom, are objected to because of the following informalities: claim 15 lines 1-2 recite “the best match description,” but should recite “the best normalized description.” Further, claim 15 line 3 recites “and a ranking step to further processes the list of candidate description vectors to find the best match description,” but should recite “and a ranking step to further process the list of candidate description vectors to find the best normalized description.” Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 11, 12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luo, Y., Song, G., Li, P., & Qi, Z., “Multi-Task Medical Concept Normalization Using Multi-View Convolutional Neural Network,” Proceedings of the AAAI Conference on Artificial Intelligence, 32(1), April 26, 2018 (herein “Luo NPL”) in view of Hinds, “Unsupervised Learning in Scala Using word2vec,” DZone Big Data Zone website, October 24, 2016, [accessible at https://dzone.com/articles/unsupervised-learning-in-scala-using-word2vec.] (herein “Hinds NPL”).
Regarding claim 1, Luo NPL teaches a computer process for entity resolution of a natural language record comprising (Luo NPL page 5868, fig. 2, operations of an architecture for multi-task medical concept normalization, a type of named entity disambiguation (entity resolution) using hospitalization discharge summaries written by doctors (natural language record), which uses neural networks, and hence would be a computer process): 
training a semantic embedding function on a corpus of training materials where the semantic embedding function can take a word and represent it as a vector (Luo NPL fig. 2, pages 5870 (Model formulation section) and 5872 (Experimental settings section), considering the “can be” optional language in the broadest reasonable interpretation, the semantic embedding function is not specifically required to be what “takes the word and represents it as a vector,” but notwithstanding, Luo teaches that a matching tensor is formulated from string and semantic aspects (semantic embedding) in character, word and sentence levels, where for word modeling, a word2vec model (word represented as vector) was trained on over 10 million Chinese clinical narrative corpora with a vector dimension of 100), where the vector represents the word as it relates to the semantic information of the corpus of training materials (Luo NPL page 5872, Experimental settings section, the 10 million clinical narrative corpora are used to train the word2vec model with a word vector dimension of 100, and where page 5870 discloses the matching tensor generated models semantic aspects at least at the word level); 
transforming a list of descriptions using the semantic embedding function into a list of vector representation of the descriptions (Luo NPL fig. 2, page 5868, 5870 (model formulation section), and page 5871 left column, dataset used includes records (a list) of primary diagnoses of disease in ambiguous short text (descriptions), where the short text has a matching tensor formulated for it (thus it is transformed into a matching tensor), where the tensor is comprised of a vector of length l for the “mention” (see page 5868, right column, in the paper, they denote the short-text statement written by doctors as a “mention”) and where there is one vector generated for each of 4 views, one of the views being the word based word modeling that uses the word2vec model (semantic embedding function) – see page 5872, experimental settings section); 
transforming words from a natural language record using the semantic embedding function to a vector representation of the natural language record (Luo NPL fig. 2, page 5868, 5870 (model formulation section), and page 5871 left column, dataset used includes a medical concept from a standard library (a natural language record) as an entity, where the entity has a matching tensor formulated for it (thus it is transformed into a matching tensor), where the tensor is comprised of a vector of length l for the entity and where there is one vector generated for each of 4 views, one of the views being the word based word modeling that uses the word2vec model (semantic embedding function) – see page 5872, experimental settings section); and 
finding a best match description from the list of descriptions using the list of vector representation of the descriptions and the vector representation of the natural language record (Luo NPL page 5871, fig. 2, a multi-view CNN facilitates semantic matching using the tensors (which include the vectors for the mention, and vectors for the entity), where page 5872 teaches that the output of the architecture shown in fig. 2 is a softmax output providing a final matching score (best match) between the mention (description) and the entity (natural language record), where page 5873 teaches that the disclosed MTMV-CNN model provides the best accuracy among existing baselines for the named entity disambiguation task).

Therefore taking the teachings of Luo NPL and Hinds NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the word2vec model training using the 10 million corpora disclosed in Luo NPL for that corpora to be unlabeled as disclosed in Hinds NPL at least because as disclosed in Hinds NPL, the word2vec model is trained on a large unlabeled piece of text and uses an unsupervised approach and in doing so, provides the benefit of not having to do training data pre-processing which would include reviewing the data and labeling it – thus reducing time and effort in training a model (see Hinds NPL in the paragraph right above the Skip-gram section).
Regarding claim 7, Luo NPL teaches where finding the best match is a probabilistic best match (Luo NPL page 5872, left column, an assumption is made in the outputs that if both a disease and procedure entity co-occur in high probability, then it is more likely (likely, but not definite, thus probabilistic) that the mention-entity pair are normalized correctly). 
Regarding claim 11, Luo NPL teaches where the corpus of training materials is medical related and the list of descriptions are medical related (Luo NPL Abstract and page 5868, dataset used including the discharge summaries from hospitals including a diagnosis of disease, and where page 5872 teaches the word2vec was trained using 10 million Chinese clinical narrative corpora).
Regarding claim 12, Luo NPL teaches where the list of descriptions are all related to a single category where the category is from a set containing medication, diagnosis, procedures, allergies, genes, or symptom codes (Luo NPL Abstract and page 5868, dataset used including the discharge summaries from hospitals including a diagnosis of disease).
Regarding claim 14, Luo NPL teaches a natural language record entity resolution process comprising (Luo NPL page 5868, fig. 2, operations of an architecture for multi-task medical concept normalization, a type of named entity disambiguation (entity resolution) using hospitalization discharge summaries written by doctors (natural language record)):
using machine learning (Luo NPL page 5872, word2vec model is trained (thus machine learning)) on a computer (Luo page 5872 the word2vec model is trained on over 10 million corpora, so a computer is used) to extract semantic information from a corpus of training material (Luo NPL fig. 2, pages 5870 (Model formulation section) and page 5872 (Experimental settings section)a matching tensor is formulated from string and semantic aspects (semantic information) in character, word and sentence levels, where for word modeling, a word2vec model (word represented as vector) was trained on over 10 million Chinese clinical narrative corpora with a vector dimension of 100); 
transforming a list of normalized descriptions using the semantic information into a corresponding set of normalized math-representations (Luo NPL fig. 2, page 5868, 5870 (model formulation section), and page 5871 left column, dataset used includes a medical concept from a standard library (a list of normalized descriptions, which are normalized since they are considered a standard (a normal)) as an entity, where the entity has a matching tensor formulated for it (thus it is transformed into a matching tensor), where the tensor is comprised of a vector of length l (math-representations which will be normalized since the data that is converted over to a vector is “standard” normalized library data) for the entity and where there is one vector generated for each of 4 views, one of the views being the word based word modeling that uses the word2vec model (semantic information) – see page 5872, experimental settings section); 
transforming a natural language record using the semantic information to a record math-representation (Luo NPL fig. 2, page 5868, 5870 (model formulation section), and page 5871 left column, dataset used includes records (a list) of primary diagnoses of disease in ambiguous short text (a natural language record), where the short text has a matching tensor formulated for it (thus it is transformed into a matching tensor), where the tensor is comprised of a vector of length l (record math-representation) for the “mention” (see page 5868, right column, in the paper, they denote the short-text statement written by doctors as a “mention”) and where there is one vector generated for each of 4 views, one of the views being the word based word modeling that uses the word2vec model (semantic information) – see page 5872, experimental settings section); and 
determining a best normalized description for the natural language record by comparing the set of normalized math-representations and the record math-representation (Luo NPL page 5871, fig. 2, a multi-view CNN facilitates semantic matching (comparing) using the tensors (which include the vectors for the mention, and vectors for the entity), where page 5872 teaches that the output of the architecture shown in fig. 2 is a softmax output providing a final matching score (best normalized description) between the mention (natural language record) vector (record math-representation) and the entity vector (normalized math-representation), where page 5873 teaches that the disclosed MTMV-CNN model provides the best accuracy among existing baselines for the named entity disambiguation task).
While Luo does not explicitly teach that the word2vec model disclosed therein is trained using unlabeled training materials, one of ordinary skill in the art would understand that a 10 million data record training set is likely to be unlabeled by virtue of its size. Notwithstanding, Hinds NPL teaches that the word2vec model is trained via unsupervised learning using unlabeled training materials (Hinds NPL Unsupervised Learning section).
Therefore taking the teachings of Luo NPL and Hinds NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the word2vec model training using the 10 million corpora disclosed in Luo NPL for that corpora to be unlabeled as disclosed in Hinds NPL at least because as disclosed in Hinds NPL, the word2vec model is trained on a large unlabeled piece of text and uses an unsupervised approach and in doing so, provides the benefit of not having to do training data pre-processing which would include reviewing the data and labeling it – thus reducing time and effort in training a model (see Hinds NPL in the paragraph right above the Skip-gram section).
Regarding claim 19, Luo NPL teaches where the corpus of training materials is medical related (Luo NPL Abstract and page 5868, dataset used including the discharge summaries from hospitals including a diagnosis of disease, and where page 5872 teaches the word2vec was trained using 10 million Chinese clinical narrative corpora).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Luo NPL in view of Hinds NPL, as set forth above regarding claim 1 from which claim 2 depends, further in view of Shi et al., "Towards Automated ICD Coding Using Deep Learning," arXiv:1711.04075v3 [cs.CL], November 30, 2017 (herein “Shi NPL”).
Regarding claim 2, Luo NPL does not explicitly teach the limitations of claim 2.
Shi NPL teaches further comprising assigning an identifier to natural language record that is associated to the best match description (Shi NPL fig. 2, page 3, the model design generates matching diagnosis descriptions with ICD codes).
Therefore taking the teachings of Luo NPL and Shi NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the named entity disambiguation disclosed in Luo NPL to include ICD labeling as disclosed in Shi NPL at least because doing so would reduce billing errors and cost for an important code in the healthcare classification system for clinical and financial decision making (Shi NPL Introduction).
Claims 3-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Luo NPL in view of Hinds NPL, as set forth above regarding claim 1 from which claim 3 depends, and regarding claim 14 from which claim 15 depends, further in view of Liu, (US 2017/0235824 A1, herein “Liu”).
Regarding claim 3, Luo does not explicitly teach the limitations of claim 3.
Liu teaches where finding the best match description uses a screening step that screens the list of descriptions using the vector representation of the descriptions to get a list of candidate descriptions and a ranking step that further processes the list of candidate descriptions to find the best match description (Liu para. [0098], the sequence semantic vector of the source is projected into a shared semantic vector space with sequence semantic vectors of the target stored in a KD tree structure (screening step) to obtain relevance similarities between the source vector and the target vectors where the top N categories corresponding to the closest similarities are identified (ranking step), and a best matched category is the top 1 category).
Therefore, taking the teachings of Luo and Liu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the named entity disambiguation disclosed in Luo NPL to include the projection onto a KD tree and identify the top ten matching results as disclosed in Liu at least because doing so would provide faster response time and reduced classification errors in a very large scale corpus (Liu paras. [0027] and [0030]-[0031]).
Regarding claim 4, Luo does not explicitly teach the limitations of claim 4.
Liu teaches where the screening step uses a k-d tree search (Liu para. [0098], similarities between a source and target vector are determined using a KD tree).

Regarding claim 5, Luo does not explicitly teach the limitations of claim 5.
Liu teaches where the screening step uses locality-sensitive hashing (Liu fig. 6C, paras. [0091], [0093], [0098], and [0087], in projecting the semantic vector of the source onto a shared semantic space (such as the KD tree) to get the similarity values (screening step), sub-operation 615 is performed which is a word-hashing, where word-hashing uses a three-letter trigram to hash the words, thus being “sensitive” to the location of the letters of words while still generating a compact representation).
Therefore, taking the teachings of Luo and Liu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the named entity disambiguation disclosed in Luo NPL to include the projection onto a KD tree and identify the top ten matching results as disclosed in Liu at least because doing so would provide faster response time and reduced classification errors in a very large scale corpus (Liu paras. [0027] and [0030]-[0031]).
Regarding claim 15, Luo NPL does not explicitly teach the limitations of claim 15.
Liu para. [0098], the sequence semantic vector of the source is projected into a shared semantic vector space with sequence semantic vectors of the target stored in a KD tree structure (screening step) to obtain relevance similarities between the source vector and the target vectors where the top N categories corresponding to the closest similarities are identified (ranking step), and a best matched category (best match description) is the top 1 category).
Therefore, taking the teachings of Luo and Liu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the named entity disambiguation disclosed in Luo NPL to include the projection onto a KD tree and identify the top ten matching results as disclosed in Liu at least because doing so would provide faster response time and reduced classification errors in a very large scale corpus (Liu paras. [0027] and [0030]-[0031]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Luo NPL in view of Hinds NPL, as set forth above regarding claim 1 from which claim 6 depends, further in view of Atasu et al., (US 2019/0278850 A1, herein “Atasu”).
Regarding claim 6, Luo NPL does not explicitly teach the limitations of claim 6.
Atasu teaches where finding the best match uses word mover distance (Atasu para. [0076], semantic similarity between two documents determined using word mover’s distance).
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Luo NPL in view of Hinds NPL in view of Liu, as set forth above regarding claim 15 from which claim 16 depends, further in view of Atasu et al., (US 2019/0278850 A1, herein “Atasu”).
Regarding claim 16, Luo NPL does not explicitly teach the limitations of claim 16.
Atasu teaches where the ranking step uses word mover distance (Atasu para. [0076], semantic similarity (which would establish a ranking) between two documents determined using word mover’s distance).
Therefore, taking the teachings of Luo and Atasu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the named entity disambiguation disclosed in Luo NPL to include word mover’s distance calculations for semantic similarity as disclosed in Atasu at least because doing so would offer a high level of performance for classification error and reduce average time complexity (Atasu paras. [0080] and [0068]).
Claims 8-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Luo NPL in view of Hinds NPL, as set forth above regarding claim 1 from which claims 8-10 depend, and as set forth above regarding claim 14 from which claim 17 depends, further in view of Chung et al., (US 2015/0170248 A1, herein “Chung”).
Regarding claims 8 and 17, Luo does not explicitly teach the limitations of claims 8 and 17.
Chung teaches further comprising using a named entity recognizer on the natural language record (Chung para. [0030], using the Stanford Named Entity Recognizer to extract relevant phrases from content).
Therefore, taking the teachings of Luo NPL and Chung together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the named entity disambiguation disclosed in Luo NPL to include using a named entity recognizer as disclosed in Chung at least because doing so would allow for trademarked product names to be extracted from content in order to better ascertain specific products to which the content relates (Chung para. [0030]).
Regarding claim 9, Luo does not explicitly teach the limitations of claim 9.
Chung teaches further comprising using chunking or collocation detection on the natural language record (Chung para. [0030], given that the claim recites chunking or collocation in the alternative, using the OpenNLP natural language processor to perform chunking of content).

Regarding claim 10, Luo does not explicitly teach the limitations of claim 10.
Chung teaches further comprising using parsing/noun phrase detection (Chung para. [0030], considering the / to indicate an “or” limitation, using the OpenNLP natural language processor to perform parsing of content).
Therefore, taking the teachings of Luo NPL and Chung together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the named entity disambiguation disclosed in Luo NPL to include using parsing of content as disclosed in Chung at least because doing so would allow for trademarked product names to be extracted from content in order to better ascertain specific products to which the content relates (Chung para. [0030]).
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Luo NPL in view of Hinds NPL, as set forth above regarding claim 1 from which claim 13 depends, and as set forth above regarding claim 14 from which claim 18 depends, further in view of Hazoom, " Word2Vec For Phrases — Learning Embeddings For More Than One Word," December 22, 2018, accessible at https://towardsdatascience.com/word2vec-for-phrases-learning-embeddings-for-more-than-one-word-727b6cf723cf)  (herein “Hazoom NPL”).
Regarding claim 13, while Luo NPL teaches using a word2vec word embedding process, Luo NPL does not explicitly teach the limitations of claim 13.
Hazoom NPL teaches where the training of the semantic embedding function uses a distributional hypothesis (Hazoom pages 4-6, Learning Word From Its Context main heading, and Word2Vec subheading, in the training phase of Word2Vec (semantic embedding function), the distributional hypothesis is used to capture the meaning (semantics) of each word by its relation to other words).
Therefore, taking the teachings of Luo NPL and Hazoom NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the named entity disambiguation using word2vec disclosed in Luo NPL to include using the training of the word2vec using a distributional hypothesis as disclosed in Hazoom NPL at least because doing so would have been using a basis of semantic analysis that is used in a famous and massively popular tool (see Hazoom NPL, Learning Word From its Context section), and therefore would have been use of known technique to improve similar devices (methods, or products) in the same way. see MPEP 2143(I)(C).
Regarding claim 18, while Luo NPL teaches using a word2vec word embedding process, Luo NPL does not explicitly teach the limitations of claim 18.
Hazoom NPL teaches where using machine learning to extract semantic information uses a distributional hypothesis (Hazoom pages 4-6, Learning Word From Its Context main heading, and Word2Vec subheading, in the training phase of Word2Vec (extract semantic information using machine learning as Word2vec is a machine learning model), the distributional hypothesis is used to capture the meaning (semantics) of each word by its relation to other words).
Therefore, taking the teachings of Luo NPL and Hazoom NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the named entity disambiguation using word2vec disclosed in Luo NPL to include using the training of the word2vec using a distributional hypothesis as disclosed in Hazoom NPL at least because doing so would have been using a basis of semantic analysis that is used in a famous and massively popular tool (see Hazoom NPL, Learning Word From its Context section), and therefore would have been use of known technique to improve similar devices (methods, or products) in the same way. see MPEP 2143(I)(C).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Luo NPL in view of Liu in view of Chung in view of Atasu.
Regarding claim 20, Luo NPL teaches a computer process for entity resolution of a natural language record comprising (Luo NPL page 5868, fig. 2, operations of an architecture for multi-task medical concept normalization, a type of named entity disambiguation (entity resolution) using hospitalization discharge summaries written by doctors (natural language record), which uses neural networks, and hence would be a computer process): 
training a semantic embedding function on a corpus of training materials where the semantic embedding function can take a word and represent it as a vector (Luo NPL fig. 2, pages 5870 (Model formulation section) and 5872 (Experimental settings section), considering the “can be” optional language in the broadest reasonable interpretation, the semantic embedding function is not specifically required to be what “takes the word and represents it as a vector,” but notwithstanding, Luo teaches that a matching tensor is formulated from string and semantic aspects (semantic embedding) in character, word and sentence levels, where for word modeling, a word2vec model (word represented as vector) was trained on over 10 million Chinese clinical narrative corpora with a vector dimension of 100), where the vector represents the word as it relates to the semantic information from the corpus of training materials (Luo NPL page 5872, Experimental settings section, the 10 million clinical narrative corpora are used to train the word2vec model with a word vector dimension of 100, and where page 5870 discloses the matching tensor generated models semantic aspects at least at the word level); 
transforming a list of descriptions using the semantic embedding function into a list of vectors representing the descriptions (Luo NPL fig. 2, page 5868, 5870 (model formulation section), and page 5871 left column, dataset used includes records (a list) of primary diagnoses of disease in ambiguous short text (descriptions), where the short text has a matching tensor formulated for it (thus it is transformed into a matching tensor), where the tensor is comprised of a vector of length l for the “mention” (see page 5868, right column, in the paper, they denote the short-text statement written by doctors as a “mention”) and where there is one vector generated for each of 4 views, one of the views being the word based word modeling that uses the word2vec model (semantic embedding function) – see page 5872, experimental settings section); 
Luo NPL fig. 2, page 5868, 5870 (model formulation section), and page 5871 left column, dataset used includes a medical concept from a standard library (a natural language record) as an entity, where the entity has a matching tensor formulated for it (thus it is transformed into a matching tensor), where the tensor is comprised of a vector of length l for the entity and where there is one vector generated for each of 4 views, one of the views being the word based word modeling that uses the word2vec model (semantic embedding function) – see page 5872, experimental settings section); and 
finding the best match description using the list of vectors representing the descriptions and the vector representation of the natural language record (Luo NPL page 5871, fig. 2, a multi-view CNN facilitates semantic matching using the tensors (which include the vectors for the mention, and vectors for the entity), where page 5872 teaches that the output of the architecture shown in fig. 2 is a softmax output providing a final matching score (best match) between the mention (description) and the entity (natural language record), where page 5873 teaches that the disclosed MTMV-CNN model provides the best accuracy among existing baselines for the named entity disambiguation task).
Luo NPL does not explicitly teach using a named entity recognizer.
Luo NPL further does not explicitly teach where finding the best match description is a two-step process with a screening step to get a list of candidate descriptions and a ranking step that further processes the list of candidate descriptions to find the best match description where the ranking step uses word mover distance.
Chung para. [0030], using the Stanford Named Entity Recognizer to extract relevant phrases from content).
Liu teaches where finding the best match description is a two-step process with a screening step to get a list of candidate descriptions and a ranking step that further processes the list of candidate descriptions to find the best match description (Liu para. [0098], the sequence semantic vector of the source is projected into a shared semantic vector space with sequence semantic vectors of the target stored in a KD tree structure (screening step) to obtain relevance similarities between the source vector and the target vectors where the top N categories corresponding to the closest similarities are identified (ranking step), and a best matched category is the top 1 category).
Atasu teaches where the ranking step uses word mover distance (Atasu para. [0076], semantic similarity (which would establish a ranking) between two documents determined using word mover’s distance).
Therefore, taking the teachings of Luo NPL and Chung together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the named entity disambiguation disclosed in Luo NPL to include using a named entity recognizer as disclosed in Chung at least because doing so would allow for trademarked product names to be extracted from content in order to better ascertain specific products to which the content relates (Chung para. [0030]).
Further, taking the teachings of Luo and Liu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the named entity disambiguation disclosed in Luo 
Still further, taking the teachings of Luo and Atasu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the named entity disambiguation disclosed in Luo NPL to include word mover’s distance calculations for semantic similarity as disclosed in Atasu at least because doing so would offer a high level of performance for classification error and reduce average time complexity (Atasu paras. [0080] and [0068]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SUOMINEN et al., "Evaluating the state of the art in disorder recognition and normalization of the clinical narrative", Journal of the American Medical Informatics Association, 2015 Jan; 143-154, v22(1); [https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4433360]. This reference appeared to be cited in the IDS filed August 6, 2019, although, as noted above, a copy was not provided into the record. Suominen is directed towards normalization of a clinical narrative, and focuses on supervised machine learning techniques, the quality of existing medical information corpora in existence at the 
LEAMAN et al.,  "DNorm: disease name normalization with pairwise learning to rank", Bioinformatics. 2013 Nov 15; 29(22): 2909-2917. [https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3810844]. This reference appeared to be cited in the IDS filed August 6, 2019, although, as noted above, a copy was not provided into the record. Leaman discloses a machine learning method to normalize disease names in biomedical text, as well as a semantic analysis using a machine learning model that generates vectors from the disease mentions and outputs MEDIC concepts for the disease mentions, as well as generating candidates for a best match and having a scoring function that would provide a ranking. Leaman however appears to be directed towards a supervised learning method using annotated (labeled) data.
Kalyan KS, S Sangeetha, "SECNLP: A Survey of Embeddings in Clinical Natural Language Processing," arXiv:1903.01039v1 [cs.CL], March 4, 2019. This reference is directed towards various ways to perform embeddings (including semantic embeddings) in the field of clinical natural language processing, including medical knowledge texts. This reference covers topics at a high level and does not provide specific details on methodologies for embedding, however, it does provide a large reference list with citations to other papers that do provide great detail on certain embedding methodologies.
Mohamed et al., US 10,417,350 B1, directed towards processing two different problem-domain specific text corpuses by generating semantic 
Coquard et al., US 2020/0327151 A1, directed towards a system and method for processing contract documents. Coquard discloses generating semantic embedding vectors for legal text, and performs parsing functions, and a type of normalization for unlabeled corpora.
Ravi et al., US 2020/0265196 A1, directed towards pre-training projection networks for use in natural language processing. Ravi discloses general aspects of natural language processing used in a classification task (which would include labeling, such as a task of mapping medical corpora to medical terms). Ravi details that sequence labeling includes named entity recognition, keyphrase extraction, noun phrase extraction, and other operations.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on M-Th, and every other Friday, 9:30a-7p..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656